Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The term engagement fitting does not seem to include any indication of purpose to what the fitting is engaging (The Examiner believes this engagement fitting is to engage with the rocket hook). Clarification is needed and appropriate correction required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 26-32, 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 2807429).
Re’ Claim 21, 34, 36. (New) Hawkins discloses A landing stabilization system, comprising: a stabilization structure 10, 11, 14, 15, 22 located at a landing site; and a hook (25 from body and wing) coupled to a main body (shown in Fig. 5) of an airplane A (jet or propeller driven), the hook extending laterally away from the main body of the rocket, and the hook configured to engage the stabilization structure 22 as the rocket lands vertically and a fin (W- wing) coupled to a main body of a rocket, the fin extending laterally away from the main body of the rocket, and the fin configured to engage the stabilization structure 22 as the rocket lands.
Hawkins does not specifically disclose a rocket or otherwise the propulsion means of a rocket. It is widely known to land and recover rockets, It would have been obvious to one of ordinary skill in the art at the time of the invention to use a rocket fuel rather than a Jet engine in Hawkins in order to provide a known fuel source that is much more efficient and powerful for specific operations. 
Re’ Claim 26, 35. (New) Hawkins discloses The rocket landing stabilization system of claim 21 wherein the stabilization structure includes an upright support structure 15 and a stabilizing element 23 supported by the upright support structure, wherein the stabilizing element is configured to stabilize the rocket as the rocket lands (clearly shown in figures).
Re’ Claim 27. (New) Hawkins discloses The rocket landing stabilization system of claim 26 wherein the stabilization structure includes a plurality of stabilizing elements 22 supported by the upright support structure, wherein the plurality of stabilizing elements are configured to hold the rocket.
Re’ Claim 28. (New) Hawkins discloses The rocket landing stabilization system of claim 27 wherein the plurality of stabilizing elements includes a first stabilizing element (one direction of lines 22) and a second stabilizing element (second direction of lines 22) that is movable independently of the first stabilizing element.
Re’ Claim 29. (New) Hawkins discloses The rocket landing stabilization system of claim 27 wherein the plurality of stabilizing elements are configured to catch the rocket as the rocket lands (as is understood by the capturing means of the net 22).
Re’ Claim 30. (New) Hawkins discloses The rocket landing stabilization system of claim 27 wherein the plurality of stabilizing elements are configured to cradle the rocket as the rocket lands (the net 22 will give a little and catch the tip of point 25).
Re’ Claim 31. (New) Hawkins discloses The rocket landing stabilization system of claim 27 wherein the plurality of stabilizing elements are configured (using the 30 and 29 to vertically adjust the support 23 it configured and capable to perform this function) to be adjusted vertically to cushion the rocket as the rocket lands (additionally the net itself along with pistons in the empennage also absorb the shock of landing).
Re’ Claim 32. (New) Hawkins discloses the net 22 to be preferably nylon rope but does not teach The rocket landing stabilization system of claim 26 wherein the stabilizing element is made of steel and is rigid. It is known that steel nets can be made It would have been obvious to one having ordinary skill in the art at the time the invention was made to use steel rather than nylon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case it would have been obvious to use a stronger material for the net. 
Re’ Claim 37. (New) Hawkins discloses The method of claim 36, further comprising operating the rocket such that the rocket hovers at the landing site (Shown in Fig. 2).
Re’ Claim 38. | (New) Hawkins discloses The method of claim 36, wherein stabilizing the rocket as the rocket lands includes stabilizing the rocket as it lands vertically (Shown in Fig. 2).
Re’ Claim 39. (New) Hawkins discloses The method of claim 36, further comprising using the stabilization structure to move the rocket (as the structure is movable on the vessel V). 
Allowable Subject Matter
Claims 22-25, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642